Frazer, J.
There is no question in the record before us. It was a proceeding by complaint for a new trial, in a cause in which judgment by default had been obtained. Answer foy- general denial-; finding for the defendant. Motion for *294a new trial, no reasons in writing being filed, overruled, and judgment on tbe finding. The appellant, however, or the clerk, improperly attaches to the transcript of the cause what seems to be a transcript of the cause in which the original judgment was obtained, and, in argument,' dire'cts our attention to errors supposed to be found in that record. We must forego a consideration of those questions until we have an appeal of that cause before us.
C. C. Nave, for appellant.
J. E. McDonald and A. D. Loache, for appellee.
The judgment is affirmed, with costs.